Interview Summary (Continued)

Pertinent Prosecution History
On 09 June 2017, Applicant filed the instant Reissue Application No. 15/619,247 (“‘247 Reissue Application”) for U.S. Application No. 13/318,104 ("‘104 Application"), filed 29 November 2011, now U.S. Patent No. 9,052,584 (“‘584 Patent”), issued 09 June 2015, which is a 371 of International Application No. PCT/US2010/032831 ("' PCT '831 Application "). The Examiner finds that the ‘247 Reissue Application filing included a preliminary amendment to the claims (“June 2017 Claim Amendment”) with accompanying Remarks ("June 2017 Remarks”).
The Office issued a most recent Non-Final Office action on 11 December 2020 (“Dec 2020 Non-Final Office Action”). In particular, the Dec 2020 Non-Final Office Action provided rejections for claims 1-6, 8, 9, 12-23 and 25-32 (“Rejected Claims”) under 35 U.S.C. 251; 35 U.S.C. 112(a), (a) and (b); 35 U.S.C. 102(b) and 103(a), respectively.1
	
Interview Content	
Applicant did not provide the Examiner with an agenda for discussion purposes. The Examiner finds that Applicant filed a response to the Dec 2020 Non-Final Office Action on 12 April 2021 (“April 2021 Applicant Response”). The Examiner finds that Applicant utilized the April 2021 Applicant Response as a roadmap for the Interview.
On 19 April 2020, Applicant and the Office discussed the outstanding Dec 2020 Non-Final Office Action in the instant ‘247 Reissue Application. The interview began with Applicant Harrison (U.S. Publication No. 2006/0007239). Applicant should provide further support and/or evidence from the ‘584 Patent or to prior art with arguments to support the contention. In addition, the Office asserted that there are currently no claim requirements to any chrominance properties of any kind. 
Discussion moved to a potential supplemental amendment by Applicant to overcome the issues discussed. The Office noted that it is receptive to such a supplemental amendment to expedite prosecution, however, reminded Applicant that the current amendment provided to the 
In conclusion, the Office respectfully asserted that Applicant should provide detailed arguments in a reply to address the discussions above, and that the Office is receptive to such arguments.

/Stephen J. Ralis/
Primary Examiner, Art Unit 3992                   


Conferees:

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                      /HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
                                                                                                                                                                         



    
        
            
        
            
        
            
    

    
        1 While the Rejected Claims stand rejected under 35 U.S.C. 112(a) and (b). 35 U.S.C. §§ 251 (new matter), 102(b) and 103(a) in Dec 2020 Non-Final Office Action, the Examiner asserts that only claims 1-6, 8, 14-18, 22, 23, 28-30 and 32 stand rejected under 35 U.S.C. § 251 as being improper recapture of broadened subject matter surrendered.